..                                    20 15CV00380
                                                                        E-FILED
                                                                        Bexar County, County Clerk
                                                                        Gerard Rickhoff
                                                                        Accepted Date: 10/5/2017 8:13AM
                                                                        Accepted By: Diamond Varg s
                                     CAUSE NO. 2015cv00380              /s/ Diamond Var as
                                                                        Deputy Clerk
      EDWARD R. MEZA, JR. AND SYLVIA              §
      MEZA,      INDIVIDUALLY & NEW               §
      BRAUNFELS HOME HEALTH, INC.                 §
      D/B/A N.B. HOME HEALTH                      §
         Plaintiffs                               §
                                                  §
      v.                                          §                                     NO.3
                                                  §
      GLORIA BURNS                                §
        Defendant                                 §             BEXAR COUNTY, TEXAS


                               PLAINTIFFS' NOTICE OF APPEAL

           1. Plaintiffs Edward R. Meza, Jr., Sylvia Meza, and New Braunfels Home

     Health, Inc. desire to appeal the court's order and file this Notice of Appeal seeking

     to alter the trial court's final judgment.

              2.   The trial court, trial court case number and style of this matter are

     shown in the above caption.

              3.   The judgment appealed from was signed on July 6, 2017. A motion for

     new trial was filed on August 3, 2017.

              4.   This appeal is taken to the Fourth Court of Appeals at San Antonio,

     Texas.




                                                  100                              Submit Date: 10/4/2017 4 29 PM
                               Respectfully submitted,

                               LAW OFFICE OF JERRY RIOS
                               401 Congress Avenue, Suite 1540
                               Austin, Texas 78701
                               Phone: (512) 501-6270
                               Fax: (512) 501-6292
                               E-Mail: jrios@therioslawfirm.com




                               By: _______________________
                                   Jerry Rios
                                   Texas Bar No. 24062966

                               ATTORNEY FOR PLAINTIFFS




Plaintiff's Notice of Appeal                             Page 2 of 3

                                101
                               CERTIFICATE OF SERVICE

      I certify that on October 4, 2017, a true and correct copy of Plaintiffs' Notice
of Appeal was served by electronic mail on the attorney record below.




                                       Jerry Rios


Via Electronic Mail: gjdeadman@aol.com
Glenn J. Deadman
LAW OFFICES OF GLENN J. DEADMAN, P.C.
1515 N. St. Mary's Street
San Antonio, Texas 78215
Phone: (210) 472-3900
Fax: (210) 472-3901
E-Mail: gjdeadman@aol.com




Plaintiff's Notice of Appeal                                         Page 3 of 3

                                        102